Case 16-22833   Doc   Filed 09/27/19   Page 1 of 4
Case 16-22833   Doc   Filed 09/27/19   Page 2 of 4
                     Case 16-22833       Doc    Filed 09/27/19     Page 3 of 4



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MARYLAND
                                 BALTIMORE DIVISION

 In Re:                                              Case No. 16-22833

 Lorenzo E. Beach
                                                     Chapter 13
 Gloria A. Beach

 Debtors.                                            Judge Thomas J. Catliota

                                  CERTIFICATE OF SERVICE

I certify that on September 27, 2019, a copy of the foregoing Response to Notice of Final Cure
Payment was filed electronically. Notice of this filing will be sent to the following party/parties
through the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Ann Shaw, Debtors’ Counsel
          ashaw@lawislocal.com

          Robert S. Thomas, II, Chapter 13 Trustee
          ecf@ch13balt.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on September 27, 2019, a copy of the foregoing Response to Notice of Final
Cure Payment was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Lorenzo E. Beach, Debtor
          9134 White Tail Dr.
          Mardela, MD 21837-2474
                Case 16-22833   Doc   Filed 09/27/19   Page 4 of 4



     Gloria A. Beach, Debtor
     9134 White Tail Dr.
     Mardela, MD 21837-2474

Dated: September 27, 2019               /s/ D. Anthony Sottile
                                        D. Anthony Sottile
                                        Sottile & Barile, LLC
                                        394 Wards Corner Road, Suite 180
                                        Loveland, OH 45140
                                        Phone: 513.444.4100
                                        Email: bankruptcy@sottileandbarile.com
